
	

113 HR 627 : National Park Service 100th Anniversary Commemorative Coin Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 627
		IN THE SENATE OF THE UNITED STATES
		April 30, 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To provide for the issuance of coins to commemorate the 100th anniversary of the establishment of
			 the National Park Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Park Service 100th Anniversary Commemorative Coin Act.
		2.FindingsThe Congress finds the following:
			(1)In 1916, Congress established the National Park Service as a bureau within the Department of the
			 Interior to administer America’s great national parks and monuments as a
			 unified National Park System.
			(2)From 1916 to the present, the National Park System has grown from 37 park units with 6,000,000
			 acres of land in the western United States to more than 395 units with
			 84,000,000 acres of land in nearly all States and territories.
			(3)The responsibilities of the National Park Service have grown to include—
				(A)managing national historic trails and national scenic trails;
				(B)administering wild and scenic rivers;
				(C)recognizing America’s most significant historic resources through the National Register of Historic
			 Places and the National Historic Landmark program;
				(D)providing historic preservation grants; and
				(E)assisting communities in meeting their preservation, conservation, and recreation needs.
				(4)The National Park Service Organic Act of 1916, which established the National Park Service, remains
			 the preeminent law guiding the management of parks and articulating the
			 Service’s core mission, to conserve the scenery and the natural and historic objects and the wild life therein and to
			 provide for the enjoyment of the same in such manner and by such means as
			 will leave them unimpaired for the enjoyment of future generations.
			(5)The 100th anniversary of the National Park Service in 2016 will be an occasion to celebrate a
			 century of American vision and achievement in identifying and preserving
			 our Nation’s special places for the benefit of everyone and the
			 culmination of 100 years of accomplishment by the National Park Service’s
			 employees, partners, and volunteers. It will also mark the beginning of
			 the organization’s second century of service to the American people as
			 environmental leaders and vigilant stewards of the Nation’s treasured
			 places and stories.
			(6)Coins commemorating the 100th anniversary of the National Park Service will bring national and
			 international attention to the National Park System and to the legacy
			 Congress left in 1916 when it established a Federal agency to ensure the
			 protection of our Nation’s most treasured natural and cultural resources
			 for all time.
			(7)The proceeds from a surcharge on the sale of commemorative coins will assist the financing of the
			 needs of the National Park Service’s parks and programs, helping to ensure
			 that our Nation’s great natural and cultural resources will endure for
			 generations to come.
			3.Coin specifications
			(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:
				(1)$5 gold coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359 grams;
					(B)have a diameter of 0.850 inches; and
					(C)contain 90 percent gold and 10 percent alloy.
					(2)$1 silver coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of 1.500 inches; and
					(C)contain 90 percent silver and 10 percent copper.
					(3)Half dollar clad coinsNot more than 750,000 half dollar coins, which shall—
					(A)weigh 11.34 grams;
					(B)have a diameter of 1.205 inches; and
					(C)be minted to the specifications for half dollar coins, contained in section 5112(b) of title 31, United States Code.
					(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
			(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of coins
			(a)Design requirements
				(1)In generalThe design of the coins minted under this Act shall be emblematic of the 100th anniversary of the
			 National Park Service.
				(2)Designation and inscriptionsOn each coin minted under this Act there shall be—
					(A)a designation of the face value of the coin;
					(B)an inscription of the year 2016; and
					(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
					(b)SelectionThe design for the coins minted under this Act shall be—
				(1)selected by the Secretary after consultation with—
					(A)the National Park Service;
					(B)the National Park Foundation; and
					(C)the Commission of Fine Arts; and
					(2)reviewed by the Citizens Coinage Advisory Committee.
				5.Issuance of coins
			(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
			(b)Period for issuanceThe Secretary may issue coins minted under this Act only during the period beginning on January 1,
			 2016, and ending on December 31, 2016.
			6.Sale of coins
			(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 7(a) with respect to the coins; and
				(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery,
			 overhead expenses, marketing, and shipping).
				(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.
			(c)Prepaid orders
				(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance
			 of such coins.
				(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.
				7.Surcharges
			(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:
				(1)A surcharge of $35 per coin for the $5 coin.
				(2)A surcharge of $10 per coin for the $1 coin.
				(3)A surcharge of $5 per coin for the half dollar coin.
				(b)Distribution
				(1)In generalSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale
			 of coins issued under this Act shall be promptly paid by the Secretary to
			 the National Park Foundation for projects and programs that help preserve
			 and protect resources under the stewardship of the National Park Service
			 and promote public enjoyment and appreciation of those resources.
				(2)Prohibition on land acquisitionSurcharges paid to the National Park Foundation pursuant to paragraph (1) may not be used for land
			 acquisition.
				(c)AuditsThe National Park Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received by the Foundation under
			 subsection (b).
			(d)LimitationsNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of
			 commemorative coin programs issued during such year to exceed the annual 2
			 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The
			 Secretary of the Treasury may issue guidance to carry out this subsection.
			8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—
			(1)minting and issuing coins under this Act will not result in any net cost to the United States
			 Government; and
			(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in
			 section 7 until the total cost of designing and issuing all of the coins
			 authorized by this Act (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping) is recovered by the
			 United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			9.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go
			 Act of 2010, shall be determined by reference to the latest statement
			 titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee
			 on the Budget of the House of Representatives, provided that such
			 statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives April 29, 2014.Karen L. Haas,Clerk
